Citation Nr: 1026941	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for a postoperative 
bilateral inguinal hernia.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for scars of postoperative inguinal hernias.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn



INTRODUCTION

The Veteran served on active military duty from March 1979 to 
July 1979 and from May 1987 to April 1992, with periods of active 
duty for training and inactive duty for training in the reserve 
forces.  

These issues come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the course of this appeal, the Veteran's claims 
file was temporarily brokered to the St. Petersburg VA office.  

In a May 2009 rating decision, the RO increased the evaluation 
for the Veteran's service connected scars, postoperative inguinal 
hernias, to 10 percent disabling (effective July 31, 2008).  The 
Veteran was advised of the above grant of increased rating but 
did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held that, 
on a claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  The appeal continues.  

In November 2009, this claim was remanded for further 
development.  As explained below, it is remanded again for 
noncompliance.  

In an April 27, 2010 statement (two statements with the same date 
are both in the file), the Veteran stated he did not intend to 
withdraw his service connection claim for a back disability and 
requested that this issue be "re-instated" on appeal.  The 
Veteran also submitted medical evidence which pertained to this 
issue.  In the November 2009 decision and remand, the claim of 
whether new and material evidence was presented to reopen a claim 
for service connection for postoperative lumbosacral degenerative 
disc disease was dismissed without prejudice.  As this claim is 
no longer before the Board, the Veteran's April 27, 2010 request 
is construed as a new claim to reopen.  The claim is referred to 
the RO for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2009, this claim was remanded so the Veteran could be 
scheduled for a video conference hearing before a Veterans Law 
Judge at the Cheyenne, Wyoming RO.  The Veteran was to be 
notified in writing of the date, time and location of the hearing 
and that notice was to be associated with the claims folder.  

On April 27, 2010, the Veteran simultaneously submitted two 
documents.  In one document, the Veteran requested a video 
conference specifically in relation to his claim for a 
compensable evaluation for service-connected postoperative 
bilateral inguinal hernia.  In the second statement (also dated 
April 27, 2010), the Veteran withdrew his request for a travel 
Board hearing scheduled for April 27, 2010.  

When the case was returned to the Board, a letter was sent to the 
Veteran for clarification regarding whether or not he wanted a 
hearing.  A June 2010 form was returned to the Board from the 
Veteran stating that he wanted to appear at a hearing before a 
Veterans Law Judge via video conference at his local RO.  As a 
result, a remand is required for the scheduling of a video 
conference hearing.  See, 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing before a Veterans Law Judge at the 
Cheyenne, Wyoming RO.  The Veteran should be 
notified in writing of the date, time and 
location of the hearing and that notice 
should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

